Title: To Benjamin Franklin from John MacMahon, 21 January 1778
From: MacMahon, John
To: Franklin, Benjamin


Dear Sir
Paris the 21st. Jany. 1778
I hope you have not forgot the promise you were so kind as to make me of dining with M. De Bussy, formerly Plenipotentiary Minister at the Court of England, next Saturday, at my little appartment in town. The direction is Rue de Grenelle fauxbourg St. Germain, vis à vis La fontaine, chez l’Apoticaire where I expect to have the pleasure of receiving you and your Grandson.
They talk much of war. It is thought that the taking some french ships on the very coasts of France, in sight of the harbours from which they sailed, will at last rouze the pacifick Spirit of our premier. If not, one insult must be followed by more, and raise a general outcry. I am with a high respect and tender esteem Dear Sir your most humble and obedient Servant
J. MacMahon
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / chez M. Ray De Chaumont / ancien Intendant des Invalides à Passy
Notation: Dr McMahon
